DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Examiner notes that “means for etching the ALE etch layer using ALE” provides sufficient required structure (an apparatus which performs atomic layer etching).
The claim limitations are: “means for coupling…”; “means for applying an interlayer dielectric…”; and “means for planarizing…”. Regarding “means for coupling” in claim 16, the Specification describes applying the hybrid SOT electrode-insert layer and SOT layer via a buildup process ([0042], [0043]). The corresponding structure is therefore any apparatus known in the art to be capable of depositing the layers in sequence. Regarding “means for applying an interlayer dielectric”, the Specification teaches depositing the ILD ([0053]). The corresponding structure is therefore any apparatus known in the art to be capable of depositing the ILD. Regarding “means for planarizing”, the Specification teaches wherein planarizing includes CMP ([0078]). The corresponding structure is therefore an apparatus configured to perform CMP. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 20, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite. See MPEP 2173.05(p).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cinar (U.S. PGPub 2019/0109029).
Regarding claims 16-19, Cinar teaches an apparatus comprising an ALD process station, an ALE process station, and a CMP process station ([0038]). 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Braganca (U.S. PGPub 2017/0117323) in view of Mann (Mann, M. & Beach, G.. (2017). Reduction of in-plane field required for spin-orbit torque magnetization reversal by insertion of Au spacer in Pt/Au/Co/Ni/Co/Ta. APL Materials. 5. 106104. 10.1063/1.4991950).
Regarding claim 1, Braganca teaches an apparatus comprising a spin orbit torque (SOT) electrode (Fig. 1, 102, [0023]) and a first side of a free layer of a magnetic tunnel junction (MTJ) coupled to the SOT electrode (112, [0023]).
Braganca does not explicitly teach a first side of an insert layer coupled to a side of the SOT electrode and wherein a first side of the free layer is coupled to a second side of the insert layer opposite the first side of the insert layer. Braganca teaches wherein the free layer is a ferromagnetic layer and the SOT electrode is a heavy metal layer ([0023]).
Mann teaches an insert layer between a ferromagnetic layer and a heavy metal SOT layer (p. 2, Fig. 1, spacer layer at HM/FM interface).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Mann with Braganca such that the apparatus comprises a first side of an insert layer coupled to a side of the SOT electrode and wherein a first side of the free layer is coupled to a second side of the insert layer opposite the first side of the insert layer for the purpose of improving the switching efficiency (Mann, p. 2).
Regarding claim 2, the combination of Braganca and Mann teaches wherein the insert layer is to reduce DMI at an interface of the SOT electrode and the free layer (Mann, p. 2). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Braganca and Mann for the reasons set forth in the rejection of claim 1. 
Regarding claim 3, the combination of Braganca and Mann does not explicitly teach wherein the insert layer is to reduce spin reflection to allow for efficient transmission of spin polarized electrons. The 
Regarding claim 4, the combination of Braganca and Mann teaches wherein the free layer is a TMR-free layer (Braganca, free layer 112, [0023]; TMR is the mechanism by which the MTJ works). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Braganca and Mann for the reasons set forth in the rejection of claim 1. 
Regarding claim 5, the combination of Braganca and Mann teaches a first side of a tunneling barrier of a MTJ coupled to a second side of the MTJ free layer opposite the first side and a first side of a fixed layer of a MTJ coupled to a second side of the MTJ tunneling barrier opposite the first side (110, 108, MTJ 114, [0023]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Braganca and Mann for the reasons set forth in the rejection of claim 1. 
Regarding claim 6, the combination of Braganca and Mann teaches wherein the fixed layer is a TMR-fixed layer (Braganca, reference layer 108, [0023]; TMR is the mechanism by which the MTJ works). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Braganca and Mann for the reasons set forth in the rejection of claim 1.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Braganca (U.S. PGPub 2017/0117323) in view of Mann (Mann, M. & Beach, G.. (2017). Reduction of in-plane field required for spin-orbit torque magnetization reversal by insertion of Au spacer in Pt/Au/Co/Ni/Co/Ta. APL Materials. 5. 106104. 10.1063/1.4991950) and further in view of Swerts (U.S. PGPub 2018/0190419).
Regarding claim 7, Braganca and Mann does not explicitly teach where the first side of the MTJ is a first side of the MTJ and a first side of a filter is coupled with a second side of the MTJ opposite the first side.
Swerts teaches a filter layer on an opposite side of an MTJ from the free layer ([0047], intermediate spacer/coupling layer; Applicant’s Spec at [0028] defines the filter layer as a “filter/coupling layer”).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Swerts with Braganca and Mann such that the first side of the MTJ is a first side of the MTJ and a first side of a filter is coupled with a second side of the MTJ opposite the first side for the purpose of coupling a SAF to the reference layer to improve the pinning (Swerts, [0047]).
Regarding claim 8, the combination of Braganca, Mann, and Swerts teaches a first side of a synthetic anti-ferro magnet coupled with a second side of the filter layer opposite the first side of the filter layer (Swerts, [0047]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Braganca, Mann, and Swerts for the reasons set forth in the rejection of claim 7.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Braganca (U.S. PGPub 2017/0117323) in view of Mann (Mann, M. & Beach, G.. (2017). Reduction of in-plane field required for spin-orbit torque magnetization reversal by insertion of Au spacer in Pt/Au/Co/Ni/Co/Ta. APL Materials. 5. 106104. 10.1063/1.4991950) and further in view of Sasaki (U.S. PGPub 2018/0351084).
Regarding claim 9, Braganca teaches coupling a magnetic free layer of a magnetic tunnel junction (112, [0023]) to a SOT electrode (102, [0023]) but does not explicitly teach coupling a first side of a hybrid SOT electrode-insert layer and coupling a first side of an ALE etch layer to a second side of the hybrid SOT electrode-insert layer.

Mann teaches a hybrid SOT electrode-insert layer between a ferromagnetic layer and a heavy metal SOT layer (p. 2, Fig. 1, spacer layer at HM/FM interface), wherein the insert layer is a thin layer of Au (p. 2).
Sasaki teaches coupling a first side of a thin metal insert layer to a magnetic free layer of an MTJ (24, 23, [0063], [0051]) and a sacrificial layer to the second side of the thin metal layer (27, [0142], Fig. 8(b)). Regarding the limitation “ALD etch layer”, claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. See MPEP 2111.04.
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Mann with Braganca such that coupling a first side of a hybrid SOT electrode-insert layer and coupling a first side of an ALE etch layer to a second side of the hybrid SOT electrode-insert layer for the purpose of improving the switching efficiency (Mann, p. 2) and providing a smooth surface for the SOT electrode to be formed (Sasaki, [0148]-[0149]).
Regarding claim 10, the combination of Braganca, Mann, and Sasaki teaches further comprising applying an interlayer dielectric (ILD) layer to edges of the MTJ, the SOT electrode and the ALE etch layers, wherein the ILD layer is in a plane substantially perpendicular to a plane of the MTJ, SOT electrode and etch layers (Sasaki, [0145]). It would have been obvious to a person of ordinary skill in the art to further combine the teachings of Braganca, Mann, and Sasaki for the reasons set forth in the rejection of claim 9.
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Braganca (U.S. PGPub 2017/0117323) in view of Mann (Mann, M. & Beach, G.. (2017). Reduction of in-plane field required for spin-orbit torque magnetization reversal by insertion of Au spacer in Pt/Au/Co/Ni/Co/Ta. APL Materials. 5. 106104. 10.1063/1.4991950) and Sasaki (U.S. PGPub 2018/0351084) and further in view of George (U.S. PGPub 2017/0365478).
Regarding claim 11, Braganca, Mann, and Sasaki do not explicitly teach etching the ALE etch layer using ALE until the SOT electrode-insert layer is exposed. Sasaki teaches removing the sacrificial layer until the insert layer is exposed ([0146]). 
George teaches wherein ALE can be performed on metals to achieve a smooth surface ([0066], [0126], [0101]). 
Therefore it would have been obvious to a person having ordinary skill at the time of the effective filing date to combine the teachings of George with Braganca, Mann, and Sasaki such that the method comprises etching the ALE etch layer using ALE until the SOT electrode-insert layer is exposed for the purpose of providing a smooth surface for the SOT electrode to be formed (Sasaki, [0148]-[0149]; George, [0126]).
Regarding claim 12, the combination of Braganca, Mann, Sasaki, and George teaches, after applying the etch layer, planarizing a second side of the etch layer and a first edge of the ILD layer (Figs. 8(c)-(d), [0146]). It would have been obvious to a person of ordinary skill in the art to further combine the teachings of Braganca, Mann, Sasaki, and George for the reasons set forth in the rejection of claims 9 and 11.
Regarding claim 13, the combination of Braganca, Mann, Sasaki, and George teaches wherein planarizing further includes CMP (Figs. 8(c)-(d), [0146]). It would have been obvious to a person of ordinary skill in the art to further combine the teachings of Braganca, Mann, Sasaki, and George for the reasons set forth in the rejection of claims 9 and 11.
Regarding claim 14, the combination of Braganca, Mann, Sasaki, and George teaches coupling a first side of a SOT layer to the exposed SOT electrode-insert layer (Braganca, Fig. 1, 102, [0023]; Mann, HM layer; Sasaki, Fig. 8(e), [0148]). It would have been obvious to a person of ordinary skill in the art to .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Braganca (U.S. PGPub 2017/0117323) in view of Mann (Mann, M. & Beach, G.. (2017). Reduction of in-plane field required for spin-orbit torque magnetization reversal by insertion of Au spacer in Pt/Au/Co/Ni/Co/Ta. APL Materials. 5. 106104. 10.1063/1.4991950), Sasaki (U.S. PGPub 2018/0351084), George (U.S. PGPub 2017/0365478), and further in view of Sung (U.S. PGPub 2017/0222128).
Regarding claim 15, Braganca, Mann, Sasaki, and George do not explicitly teach removing the ILD layer.
Sung teaches forming an MTJ and top electrode on a substrate (Fig. 8, [0049]-[0051], 135, 133) and subsequently forming multiple spacer layers (127A, 127B, [0052]-[0053]) before forming a final ILD ([0042], 129).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Sung with Braganca, Mann, Sasaki, and George such that the method comprises removing the ILD layer for the purpose of forming the MTJ and top electrode with improved properties (Sasaki, [0149]) and providing spacer layers for protecting the MTJ and manufacturing the rest of the MRAM device (Sung, [0052], [0054]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIA SABUR whose telephone number is (571)270-7219. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALIA SABUR/Primary Examiner, Art Unit 2812